ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Al AuYeung, Reg. No. 35,432 on 01/28/2021.

IN THE CLAIMS 
Please amend claims 15, 19 and 21 as follows: 
15. (Currently amended) The method of claim 12, further comprising assigning codes to at least some of the long words, and adding coding entries into the coding table mapping the at least some of the long words to the assigned codes; and tracking encountered frequencies of the long words, and the at least some of the long words that get assigned codes are new unique long words without assigned codes with encountered frequencies in excess of a frequency threshold.
16, wherein the IOT gateway is further caused to assign codes to at least some of the long words, and add coding entries into the coding table mapping the at least some of the long words to the assigned codes.
21. (Currently amended) The non-transitory CRM of claim 16, wherein the IOT gateway is further caused to send the long words to a cloud server to have codes assigned to at least some of the long words, receiving in response from the cloud server, a coding table with coding entries mapping at least some of the long words to assigned codes, or updates to the coding table.

Allowable Subject Matter
Claims 1-2, 4-13, 15-17 and 19-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 12, 16 and 23, none of the closest prior art of record (Britt et al. U.S. 2016/0198536 A1 and O’Dell et al. U.S. 2013/0262486) fairly teaches or suggests alone or in combination an apparatus, method, and computer readable medium for routing messages between IoT devices, and messages between the IoT devices and other devices on an enterprise or public network.  In particular, code table circuitry to dynamically build and provide a code table having a plurality of codes tailored to the IoT devices to use to reduce the amount of bandwidth required to exchange messages with each other and the other devices on the enterprise or public network, wherein the code table circuitry detects and extracts long words with word lengths in excess of a word length threshold from the messages routed to dynamically build the code table with the plurality of in combination with the other limitations recited in the claims. 
In regards to the closest prior art, Britt discloses an IoT hub communicatively coupled to a plurality of IoT devices and an IoT service, and communication between the IoT devices, the IoT hub and another device on a public network (see Britt; paragraphs 0028, 0038, 0066 and 0069). O’Dell discloses a pre-determined dictionary, which is a data structure that maps individual data elements to equivalent respective data elements.  In particular, codes are individual data elements and the equivalent respective data elements are those phrases represented by the respective codes.  Devices use the dictionary to encode and decode messages sent between them over the internet (see O’Dell; paragraphs 0038, 0042, 0046, 0055, 0102 and 0112).  Further, O’Dell discloses collecting phrases from the text message and determining the longest phrase (see O’Dell; paragraphs 0058-0060).
However, Britt and O’Dell, neither alone or in combination teach or suggest the limitations discussed above in regards to the independent claims 1, 12, 16 and 23, in particular dynamically building a code table based on words and their lengths being exchanged between IoT devices, as well as, in combination with the other limitations in the claims as arranged by the applicant.
The dependent claims 2, 4-11, 13, 15, 17, 19-22, 24 and 25 further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Venkatesan et al. (U.S. 2018/0270310 A1) discloses encapsulating and decapsulating messages being sent between IoT devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        01/28/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443